GRISSOM, Chief Justice.
In the trial of a workmen’s compensation suit James Doyle Haley and wife obtained a judgment for $454.50 for the temporary total and temporary partial disability of Mrs. Haley. The small recovery was the result of the answer of the Jury to issue 12, that Mrs. Haley’s incapacity terminated September 27, 1967. The Haleys have appealed. They present only a point to the effect that such finding of early termination of Mrs. Haley’s incapacity is contrary to the overwhelming weight and preponderance of the evidence. In their brief appellants attempt to inform this court of alleged facts indicating that Mrs. Haley’s incapacity did not terminate as found by the jury, but that it still continues.
Appellants have not filed a statement of facts. Without a statement of facts we cannot know whether said findings are contrary to the overwhelming weight and preponderance of the evidence. Lane v. Fair Stores, Inc., 150 Tex. 566, 243 S.W.2d 683; City of Galveston v. Hill, 151 Tex. 139, 246 S.W.2d 860. We cannot consider the alleged facts so presented in support of their contention that Mrs. Haley’s incapacity has not yet terminated. New Amsterdam Casualty Co. v. Jordan (Tex.Sup.Ct.), 359 S.W.2d 864; Vogel v. Vogel, Tex.Civ.App., 405 S.W.2d 87.
*605Since appellant’s sole point asserting the insufficiency of the evidence to support the answer to issue 12 relative to the date of termination of Mrs. Haley’s incapacity cannot be considered because appellants have not presented a statement of facts, and fundamental error not appearing, we cannot say that the court erred in rendering the judgment it did. The judgment is affirmed.